DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CRYSTAL MOSHAKOS,
                            Appellant,

                                   v.

                        COREY ACKERMAN,
                            Appellee.

                             No. 4D21-2830

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE20-
005515.

   Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, and Christopher N. Link of Christopher N. Link, P.A.,
Plantation, for appellant.

   Kenneth D. Padowitz and Joshua E. Padowitz of Kenneth Padowitz,
P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.